Citation Nr: 1446581	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  10-10 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for chronic lumbar sprain with spondylosis and degenerative disk disease, currently rated as 20 percent disabling. 

2.  Entitlement to an increased rating for residuals of a stab wound to the left hand, resulting in a scar with loss of sensation/vibration involving the 1st and 2nd metacarpals, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION


The Veteran served on active duty from May 1960 to May 1962. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2008 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified at a hearing conducted by the undersigned Acting Veterans Law Judge in February 2011.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In May 2012, the Board remanded the Veteran's claims for additional development.  At that time, the Board also observed that the issues of entitlement to service connection for erectile dysfunction as secondary to the service-connected chronic lumbar sprain, and whether the Veteran is entitled to an earlier effective date for the 10 percent rating that has been assigned to the residuals of a stab wound of the left hand, had been raised during the February 2011 hearing, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As these issues still have not been adjudicated, the Board again refers them to the AOJ for appropriate action.  

Following the November 2012 Supplemental Statement of the Case, the Veteran submitted additional evidence.  The AOJ has not considered this evidence; however, the Veteran has waived consideration of such evidence by the AOJ in the June 2014 post-remand brief.  See 38 C.F.R. § 20.1304 (2014).

The issue of entitlement to an increased rating for residuals of a stab wound to the left hand is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence does not show forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes due to intervertebral disc syndrome.

2.  The service-connected chronic lumbar sprain with spondylosis and degenerative disk disease results in no more than mild left sciatic nerve impairment that is manifested by pain.   

3.  The Veteran's lumbar spine surgery resulted in a scar that is painful.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for service-connected chronic lumbar sprain with spondylosis and degenerative disk disease have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 (2014).

2.  The criteria for the assignment of a separate 10 percent initial rating for left lower extremity radiculopathy of the sciatic nerve associated with the service-connected lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1-4.7, 4.71a Note 1, 4.124a, Diagnostic Code 8520 (2014).

3.  The criteria for a separate 10 percent initial rating for a lumbar spine surgical scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1-4.7, 4.118, Diagnostic Code 7804 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  

In the present case, VA issued a VCAA notice letter to the Veteran in March 2010, prior to the initial adjudication of his claim.  This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (finding that in a claim for increase, VA must issue a generic notice that informs a Veteran of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned).  

In short, the record indicates that the Veteran received appropriate notice pursuant to the VCAA.

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the record contains the Veteran's service treatment records, private medical records, VA examination reports, the Veteran's lay statements, and the February 2011 hearing transcript.

As noted, the Veteran's claim was remanded for additional development in May 2012.  Specifically, the Board requested that the AOJ contact the Veteran and request that he authorize VA to obtain his private treatment records.  The Veteran was also to be scheduled for a VA examination to determine the extent of his low back disability.  The claim was then to be readjudicated.
Following the Board's remand, the AOJ contacted the Veteran in a May 2012 letter and requested that he submit his private treatment records or authorize VA to obtain them on his behalf.  In response, the Veteran submitted his private treatment records to VA.  The Veteran was also afforded multiple VA examinations in June 2012 which addressed the questions posed in the Board's remand instructions.  Finally, the Veteran's claim was readjudicated in the November 2012 Supplemental Statement of the Case.

Based on the above, the Board finds that there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required). 

Further, the June 2012 VA examination reports reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2014).  

The record reflects that at the February 2011 hearing, the undersigned Acting Veterans Law Judge clarified the issues on appeal, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Based in part on information obtained at the hearing, the Board remanded the issues for additional development.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  Therefore, to any extent the undersigned did not comply with the duties under § 3.103(c)(2), the Board finds such error was harmless.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

II.  Law and Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," may constitute functional loss).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

The Veteran's lumbar spine disability is currently rated as 20 percent disabling under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5242 (degenerative arthritis of the spine).  The Board observes that all spine disabilities, except intervertebral disc syndrome, are rated using the same criteria.

The rating criteria of the General Rating Formula for Diseases and Injuries of the Spine provide for all evaluation levels that consideration be made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine and a 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  The criteria for a 40 percent rating are: unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.

There are several notes set out after the diagnostic criteria, which provide the following: According to Note (1), associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  Note (2) provides that, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Note (3) provides that, in exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  According to Note (4), each range of motion should be rounded to the nearest 5 degrees.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months, while a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent rating is applicable for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).  Note (1) following Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

	A.  Lumbar Spine Disability

While the June 2012 VA examiner noted that the Veteran has intervertebral disc syndrome of the thoracolumbar spine, the record does not indicate that he has been prescribed bed rest due to incapacitating episodes.  Accordingly, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes does not provide for a higher rating.

With respect to the rating criteria of the General Rating Formula for Diseases and Injuries of the Spine, the record reflects that the Veteran has demonstrated at least 45 degrees of forward flexion throughout the appeal period.  See the June 2012, March 2010 and May 2009 VA examination reports.  Phrased differently, at no time during the appeal period has forward flexion of the Veteran's thoracolumbar spine met or approximated 30 degrees or less.

While cognizant that the Veteran has undergone surgical fusion of the L5/S1 vertebrae, the Veteran has also not exhibited ankylosis of the entire thoracolumbar spine.  Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  Because the Veteran is able to move his spine, by definition, it is not immobile.  Therefore, ankylosis is not shown or approximated. 
With respect to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the Court's holdings in DeLuca and Mitchell, during the June 2012 VA examination, the Veteran reported that he experiences flare-ups of his spine disability that will decrease the distance he can walk and the amount he can lift.  The Veteran also reported experiencing pain throughout his range of motion.  Objective evidence on examination revealed painful motion began at 0 degrees of flexion, but there was no additional functional limitation noted following repetitive use of his spine.  On March 2010 VA examination, repetitive use testing revealed that forward flexion was limited to 45 degrees with pain, but there was no weakness, fatigability, or loss of endurance.  On May 2009 VA examination, the Veteran exhibited painful motion and muscle spasm, but there was no weakness and no tenderness.  Although this evidence reflects objective evidence of pain, it does not reflect functional impairment congruent with a rating in excess of 20 percent.  The Veteran's pain has already been considered in assigning him a 20 percent evaluation.  

Accordingly, the Board concludes that at no time during the appeal period is an increased disability rating warranted for the Veteran's lumbar spine disability under the General Rating Formula for Diseases and Injuries of the Spine or based on the functional impairment of this disability.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).

      B.  Associated Neurological Abnormalities 

As noted, Note 1 of the General Rating Formula for Disease and Injuries of the Spine instructs to evaluate any associated objective neurologic abnormalities separately, under an appropriate Diagnostic Code. 

Here, the March 2010 VA examination report stated that the Veteran experiences left radiculopathy that was described as "a painful condition, [but] not numbness or tingling."  During the June 2012 VA examination, the Veteran reported that he experiences "lower extremity radiculopathy about 3 times per week [that lasts for] 2 hours."  A clinical examination conducted at that time revealed that the Veteran had full muscle strength of his lower extremities, normal reflexes, and no sensory deficits.  The June 2012 VA examiner stated that the Veteran has "mild" intermittent pain in his left lower extremity and concluded that he experiences "mild" radiculopathy of the left sciatic nerve.

As the record reflects that the sciatic nerve in the Veteran's left leg is affected by his lumbar spine disability, the Board will apply the corresponding Diagnostic Code to afford a separate neurological evaluation.  

In this capacity, based on the Veteran's complaints of pain and the June 2012 VA examiner's description of the Veteran's radiculopathy as "mild," the Board finds that a 10 percent disability rating is warranted under 38 C.F.R. § 4.124a, Diagnostic Code 8520 for mild symptoms.

The Board also finds that the next-higher 20 percent evaluation under Diagnostic Code 8520 is not warranted.  

Upon review, the record does not indicate that the Veteran experiences impaired light touch, pinprick or positional sensory impairment.  His deep tendon reflexes and muscle tone were described as normal.  There is no evidence of atrophy.  There is also no evidence of foot drop or decreased knee flexion.  See June 2012 and March 2010 VA examination reports.  As such, the record does not indicate that the Veteran experiences moderate incomplete paralysis of the sciatic nerve as would be required for a 20 percent disability rating. 

Based on this record, the Board finds that the Veteran's neurological manifestations can best be described as mild, there is no indication that moderate neurological manifestations exist. 

      C.  Scars

During the February 2011 hearing, the Veteran testified that he had scars on his anterior and posterior trunk as a result of his lumbar spine surgery.  2011 hearing transcript, page 11.  Upon examination in June 2012, it was revealed that the Veteran had a superficial non-linear scar on his anterior trunk that measured 30.2 cm x 1.1 cm.  It was also noted that he had a linear scar on his posterior trunk that measured 8 cm.  The examination report indicated that the Veteran did not have any scars that were painful.

While the June 2012 VA examiner indicated that the Veteran's scars were not painful, the Veteran testified during the February 2011 hearing that his lumbar spine scar was tender.  2011 hearing transcript, pages 10-11.  The March 2010 VA examination report also states the Veteran's lumbar spine scar was tender.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804 a 10 percent initial disability rating is warranted for one or two scars that are unstable or painful.  Since the Veteran has reported that his lumbar spine scar is tender, the Board concludes that a separate 10 percent disability rating is warranted for the lumbar spine surgery scar that is painful.  A higher 20 percent rating is not warranted as the Veteran does not have three or four scars that are unstable or painful.

      D.  Extraschedular Analysis 

Extraschedular ratings may be awarded in cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  38 C.F.R. § 3.321(b)(1) (2014).  There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); 38 C.F.R. § 3.321(b)(1).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App. at 115.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Thun, 22 Vet. App. at 115-16.  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.

With respect to the initial inquiry posed by Thun, the Veteran has reported that he has difficulty sleeping due to pain caused by his back.  See 2011 hearing transcript, page 7.  As difficulty sleeping is not contemplated by the diagnostic code, the Board finds that the Veteran's disability picture has not been contemplated by the ratings schedule.

Upon review, however, the record does not demonstrate that the Veteran's disabilities have resulted in any of the factors provided in the "governing norms" such as frequent hospitalization or marked interference with employment.  See 38 C.F.R. § 3.321(b)(1).  In this case, there is no indication that the Veteran has required frequent hospitalizations for his lumbar spine disability and he does not appear to allege otherwise. 

With respect to employment, the record indicates that the Veteran is not employed. See March 2010 VA examination report.  The Board notes, however, that the fact that the Veteran is currently unemployed is not determinative.  The ultimate question is whether the Veteran, because of his service-connected disabilities, is incapable of performing the physical and mental acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In this case there is no evidence that the Veteran's lumbar spine, left lower extremity radiculopathy or lumbar spine surgical scar would cause marked interference with employment.  See id. (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Specifically, although the VA examiner indicated that the Veteran could not lift over 10-15 pounds, was limited in stooping and bending and could not engage in prolonged standing, he would be able to perform sitting work.  Although this evidence reflects that the Veteran's lumbar spine disability impacts his employment opportunities, it does not reflect marked interference with employment.  In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture, or of any other reason why an extraschedular rating should be assigned.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

The Board therefore has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

The claim for a rating higher than 20 percent for chronic lumbar sprain with spondylosis and degenerative disk disease is denied.

A separate disability evaluation of 10 percent under Diagnostic Code 8520 for impairment of the left sciatic nerve is granted, subject to the regulations governing the payment of monetary awards.

A separate disability evaluation of 10 percent under Diagnostic Code 7804 for a lumbar spine surgical scar is granted, subject to the regulations governing the payment of monetary awards.


REMAND

The Veteran seeks a rating in excess of 10 percent for residuals of a stab wound to the left hand.  Unfortunately, before the Board can adjudicate this claim on the merits, additional development is required.
Pursuant to the May 2012 remand, the Veteran was afforded a VA examination to determine the nature and severity of any neurological manifestations attributable to his left hand disability.  While the examination report indicates that the veteran has a "median nerve injury" the record does not distinguish between the symptoms attributable to the Veteran's median nerve injury and his nonservice-connected cervical spine disability.  Moreover, the examination report does not address the Veteran's claim that he experiences low back pain that radiates up his spine and into his arm.  See 2011 hearing transcript, page 8.  

The Board is precluded from differentiating between symptomatology attributed to service-connected disability and nonservice-connected disability in the absence of medical evidence which does so.  For this reason, the case must be remanded for a medical opinion which differentiates between service-connected and non-service connected pathology and symptomatology, to the extent possible

Accordingly, the issue remaining on appeal is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to assess the current severity of the residuals of a stab wound to the left hand, resulting in a scar with loss of sensation/vibration involving the 1st and 2nd metacarpals.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with this condition.

The examiner is asked to:

a.  Note the percentage of loss of movement and strength relative to the rest of the hand.

b.  Determine the nature and severity of any neurological manifestations and describe the affected nerve.  The examiner should comment on whether these manifestations cause complete or incomplete paralysis, whether they are wholly sensory, and whether there is any muscle atrophy or weakness.  If the examiner determines that there is incomplete paralysis, the examiner should also describe the severity in terms of whether the incomplete paralysis is mild, moderate, or severe.  

c.  The examiner should attempt to distinguish, to the extent possible, the symptomatology which is attributable to the service-connected left hand disability from that due to the diagnosed cervical spine disability.  The examiner should also comment on the Veteran's contention that his low back pain radiates up his spine and into his arms. 

The claims file should be made available to and reviewed by the examiner in connection with the examination.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West Supp. 2013).




______________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


